Filed pursuant to Rule 424(b)(3)Registration No. 333-207537 PROSPECTUS SUPPLEMENT NO. 4 (to Prospectus dated April 5, 2016) ATLAS GROWTH PARTNERS, L.P. Common Units Representing Limited Partner Interests Minimum Offering: 100,000 Class A Common Units and Class T Common Units Maximum Offering: 100,000,000 Class A Common Units and Class T Common Units Warrants to Purchase Post-Listing Common Units Representing Limited Partner Interests Distribution Reinvestment Plan: up to 21,505,376 Class A Common Units Post-Listing Common Units Underlying the Warrants and to be Issued Upon Automatic Conversion of Class A and Class T Common Units This prospectus supplement is being filed to update and supplement information contained in the prospectus dated April 5, 2016 with information contained in our Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on November 7, 2016. This prospectus supplement updates and supplements the information in the prospectus and is not complete without, and may not be delivered or utilized except in combination with, the prospectus, including any other amendments or supplements thereto. This prospectus supplement should be read in conjunction with the prospectus and if there is any inconsistency between the information in the prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. Investing in our common units involves a high degree of risk. Before subscribing for common units you should carefully read the discussion of material risks of investing in our common units in “Suitability Standards” on page iii and in “Risk Factors” on page 28 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 9, 2016 LEGAL_US_W # 87803279.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55603 Atlas Growth Partners, L.P. (Exact name of registrant as specified in its charter) Delaware 80-0906030 (State or other jurisdiction or incorporation or organization) (I.R.S. Employer Identification No.) Park Place Corporate Center One 1000 Commerce Drive, Suite 400 Pittsburgh, Pennsylvania (Address of principal executive offices) Zip code Registrant’s telephone number, including area code: 412-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☒(Do not check if smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☒ The number of outstanding common limited partner units of the registrant on November 4, 2016 was 23,300,410. 1 ATLAS GROWTH PARTNERS, L.P.
